DETAILED ACTION
Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budiman et al., USPUB No. 2011/0130857 (hereinafter Budiman).
Budiman discloses the limitations of claims 1-10 as outlined below:
Claim 1. A food production management system that manages a food production process group having a plurality of production processes, the food production management system comprising: a first acquisition unit that acquires throughputs of each of the plurality of production processes; and an output unit that outputs first information, wherein the first information includes information representing the throughputs of each of the plurality of production processes (Fig 1 and Fig 5 and Para 0068 - - Obtaining information regarding raw materials tank farm, batch blender, inline blender, bulk import facilities.  The information is displayed in a graph form.  Each process has an associated input/output interface.  Executing an algorithmic solver to manipulate decision variables in the model to identify a solution set of variable values that optimize the objective function).

Claim 2. The food production management system according to claim 1, wherein the first information further includes information representing connections between the plurality of production processes, and/or branches of the plurality of production processes (Fig 1 and Fig 5 and Para 0068 - - Obtaining information regarding raw materials tank farm, batch blender, inline blender, bulk import facilities.  The information is displayed in a graph form.  Each process has an associated input/output interface.  Executing an algorithmic solver to manipulate decision variables in the model to identify a solution set of variable values that optimize the objective function).

3. The food production management system according to claim 2, wherein the first information is image information that displays nodes representing each of the plurality of production processes, links representing the connections between the plurality of production processes and/or the branches of the plurality of production processes, and the information representing the throughputs of each of the plurality of production processes (Fig 1 and Fig 5 and Para 0068 - - Obtaining information regarding raw materials tank farm, batch blender, inline blender, bulk import facilities.  The information is displayed in a graph form.  Each process has an associated input/output interface.  Executing an algorithmic solver to manipulate decision variables in the model to identify a solution set of variable values that optimize the objective function).

4. The food production management system according to claim 3, wherein the plurality of production processes include a first production process, and the first information displays, in modes that differ between a case where a throughput of the first production process is equal to or greater than a first reference value set for the first production process and a case where the throughput of the first production process is smaller than the first reference value, nodes representing the first production process and/or information representing the throughput of the first production process (Fig 1 and Fig 5 and Para 0068 - - Obtaining information regarding raw materials tank farm, batch blender, inline blender, bulk import facilities.  The information is displayed in a graph form.  Each process has an associated input/output interface.  Executing an algorithmic solver to manipulate decision variables in the model to identify a solution set of variable values that optimize the objective function).

5. The food production management system according to claim 3, further comprising a second acquisition unit that acquires information representing associations between the plurality of production processes and a generation unit that automatically generates, based on the information representing the associations between the plurality of production processes that the second acquisition unit has acquired, the image information of the first information in which the nodes representing each of the plurality of production processes are interconnected by the links representing the connections between the plurality of production processes and/or the branches of the plurality of production processes. (Fig 1 and Fig 5 and Para 0068 - - Obtaining information regarding raw materials tank farm, batch blender, inline blender, bulk import facilities.  The information is displayed in a graph form.  Each process has an associated input/output interface.  Executing an algorithmic solver to manipulate decision variables in the model to identify a solution set of variable values that optimize the objective function).

6. The food production management system according to claim 1, wherein regarding at least part of the plurality of production processes, the throughputs of each of the plurality of production processes include production throughputs and reject throughputs of each of the plurality of production processes (Fig 1 and Fig 5 and Para 0068 - - Obtaining information regarding raw materials tank farm, batch blender, inline blender, bulk import facilities.  The information is displayed in a graph form.  Each process has an associated input/output interface.  Executing an algorithmic solver to manipulate decision variables in the model to identify a solution set of variable values that optimize the objective function).

7. The food production management system according to claim 1, wherein the output unit further outputs, as second information, image information displaying in graph form the throughputs of each of the plurality of production processes (Fig 1 and Fig 5 and Para 0068 - - Obtaining information regarding raw materials tank farm, batch blender, inline blender, bulk import facilities.  The information is displayed in a graph form.  Each process has an associated input/output interface.  Executing an algorithmic solver to manipulate decision variables in the model to identify a solution set of variable values that optimize the objective function).

8. The food production management system according to claim 1, wherein the first information further includes information representing increasing/decreasing states of the throughputs of the plurality of production processes (Fig 1 and Fig 5 and Para 0068 - - Obtaining information regarding raw materials tank farm, batch blender, inline blender, bulk import facilities.  The information is displayed in a graph form.  Each process has an associated input/output interface.  Executing an algorithmic solver to manipulate decision variables in the model to identify a solution set of variable values that optimize the objective function).

9. The food production management system according to claim 1, wherein the throughputs of each of the plurality of production processes are processed weights per unit time or processed numbers per unit time (Fig 1 and Fig 5 and Para 0068 - - Obtaining information regarding raw materials tank farm, batch blender, inline blender, bulk import facilities.  The information is displayed in a graph form.  Each process has an associated input/output interface.  Executing an algorithmic solver to manipulate decision variables in the model to identify a solution set of variable values that optimize the objective function).

Claim 10. The food production management system according to claim 1, wherein the plurality of production processes include at least one of a material input process, a flavoring process, a weighing process, a packaging process, an inspection process, and a box packing process (Fig 1 and Fig 5 and Para 0068 - - Obtaining information regarding raw materials tank farm, batch blender, inline blender, bulk import facilities.  The information is displayed in a graph form.  Each process has an associated input/output interface.  Executing an algorithmic solver to manipulate decision variables in the model to identify a solution set of variable values that optimize the objective function).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119